TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00756-CV



                                      In re Randy Gourley


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION

PER CURIAM

               Carolyn Barnes, acting as attorney for Randy Gourley in the underlying criminal case,

presented this Court with an application for writ of mandamus and motion for leave to proceed

without payment of costs. The application and motion incorporate by reference allegations in

Barnes’s appeal from an August 28, 2012 renewal order of her civil commitment with charges

pending. In that matter, the trial court found Barnes was incompetent to stand trial and appointed

counsel to represent her. See Barnes v. State, No. 03-12-00631-CV. Barnes is currently committed

to the Kerrville State Hospital. We question whether Barnes, having been found incompetent to

stand trial in her own matter, may represent Gourley in this separate matter.

               We therefore abate this original proceeding and remand this cause to the

county court at law for a determination of whether Barnes may represent Gourley, and if not, whether

Gourley is indigent and should have counsel appointed to represent him. See Tex. R. App.

P. 38.8(b). When the court has made its appropriate findings and recommendations, the record shall

be forwarded to the clerk of this Court for filing no later than January 14, 2013, unless the court
notifies this Court that more time is required. This original proceeding will be reinstated after the

clerk’s record is filed.



Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: November 28, 2012




                                                 2